DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee; Bryant et al. (“Lee”) US 20200193153 A1 in view of HIGASHI; Kazuki et al. (“HIGASHI”) US 20200409963 A1 and Jayaraman; Baskar et al. (“Jayaraman”) US 20200104313 A1.
Regarding claim 1, Lee teaches A method of context-aware data mining of a text document, comprising the steps of:
receiving a list of words parsed and preprocessed from an input query as the variable length encodings comprise sequences of word embeddings, where each word embedding in the sequence corresponds to a 
word of the natural language text segment after pre-processing ([0130, 0131, and 0132]);
In one approach, the encoding for a text segment may be generated by pre-processing the text segment and iterating over the words of the pre-processed text segment and looking up the corresponding word embedding (i.e., distributed embedding representation) for each word of the pre-processed text segment from a dictionary of word embeddings ([0131]);
In step 510, the input text segment may be pre-processed using the same pre-processing procedures as described in step 502.  In step 511, the input text segment may be encoded into a feature representation [0120];
The fixed length encodings that are created from a text segment may be referred to as text segment embeddings. In some embodiments, the fixed length encodings are generated such that text segments with similar semantic meanings are mapped by the encoding process to encodings (i.e., computing) that are close together in tensor space [0127];
aggregating the related distributed embedding representations of all words in the list of words to represent the input query with a single embedding as Language model 544 takes as input a sequence of tokens produced by tokenizer 542 and returns a (i.e., single embedding) variable length encoding [0139];
In step 829, the most similar stored text segments may be identified. In some embodiments, the stored text segments may be ranked based on similarity to the input text segment [0211];
returning the list of retrieved segments to a user as The search engine may produce output including the input text block and an identification of one or more associated stored text segments found to be similar to each input text segment of the input text block ([0253 and 0254]).
HIGASHI is cited as additional support for the limitations:
computing a related distributed embedding representation for each word in the list of words using a word embedding model of the text document being queried as The distributed representation of the word is also referred to as word embedding. The distributed representation vector of the word is a vector represented with continuous values quantified with respect to characteristic elements (dimensions). Vectors of words with meanings similar to each other become close to each other[0123];
In FIG. 6(A), the input text data TD includes a long sentence; in the output text analysis data AD is separated into a plurality of words ([0142] and Fig. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references HIGASHI’s teaching would have allowed Lee’s to improve the quality of the resulting word and paragraph vector representation for text query matching between the input and stored text.
Jayaraman is cited for additional support of limitation:
aggregating…by using one of an average of all the related distributed embedding representations or a maximum of all the related distributed embedding representations as  Once vector representations have been determined for all words of interest, linear and/or multiplicative aggregations of these vectors may be used to represent text strings. For instance, a vector for the text string "can't connect to email" can be found by adding together the individual vectors for the words "can't", "connect", "to", and "email". In some cases, an average or some other operation may be applied to the vectors for the words ([0182 and 0181]);  
At step 5, these word vectors are provided to aggregator 1108. Aggregator 1108 aggregates the word vectors into a text string vector. As noted above, this aggregation may be based on a vector sum or some other operation(s)[0188].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Jayaraman’s teaching would have allowed Lee-HIGASHI’s to improve the quality of the resulting word and paragraph vector representation for text query matching between the input and stored text.

Lee further teaches wherein aggregating the related distributed embedding 15representations is performed as Language model 544 takes as input a sequence of tokens produced by tokenizer 542 and returns a variable length encoding [0139]
Lee and HIGASHI do not explicitly teach the steps of:
aggregating…by using one of an average of all the related distributed embedding representations or a maximum of all the related distributed embedding representations.
Jayaraman; however, teaches the steps of:
aggregating…by using one of an average of all the related distributed embedding representations or a maximum of all the related distributed embedding representations as Once vector representations have been determined for all words of interest, linear and/or multiplicative aggregations of these vectors may be used to represent text strings. For instance, a vector for the text string "can't connect to email" can be found by adding together the individual vectors for the words "can't", "connect", "to", and "email". In some cases, an average or some other operation may be applied to the vectors for the words. This can be expressed below as the vector sum of m vectors vi with each entry therein divided by m, where i=[1 . . . m]. But other possibilities, such as weighted averages, exist ([0182 and 0181]).
Jayaraman’s teaching would have allowed Lee-HIGASHI’s to improve the quality of the resulting word and paragraph vector representation for text query matching between the input and stored text.

Regarding claim 4, Lee further teaches training the word embedding model of the text document, including the steps of: 
parsing and preprocessing the text document and producing a tokenized word list as Tokenizer 542 takes as input a sequence of characters representing an unknown number of words and unlimited vocabulary and transforms the sequence of characters into a sequence of tokens with a fixed size vocabulary.  The sequence of characters may comprise a text segment such as input text segment or stored text segment.  Each token may comprise a subset of the character 
sequence representing a word or part of a word [0136];
defining a word dictionary from the tokenized word list, wherein the word dictionary includes at least some of the tokens in the tokenized word list as the encoding for a text segment may be generated by pre-processing the text segment and iterating over the words of the pre-processed text segment and looking up the corresponding word embedding for each word of the pre-processed text segment from a dictionary of word embeddings.  The dictionary of word embeddings may be created through asupervised or unsupervised ;  and  
20Attorney Docket No.: P201801206U501 (8728-1250)training the word embedding model, wherein the word embedding model is a neural network model that represents each word or line in the word dictionary by a vector as Machine learning models that may be used in method 300 and in other aspects herein may include, for example, neural networks, recurrent neural networks (RNNs), convolutional neural networks (CNNs), fully-connected neural networks, attention models, and transformer models.  These models may be combined.  For example, neural networks may include one or more layers, where the layers may be the same or different types of neural networks [0093];
In some embodiments, the encoding algorithm to convert text segments into variable length encodings is a machine learning model [0133];
In embodiment 536, the input text segment and stored segment are encoded as variable length encodings 533, 534.  By variable length, it is meant that the length of the encoding may change with the length or size of the text segment.  In one embodiment, the variable length encodings comprise sequences of word embeddings, where each word embedding in the sequence corresponds to a word of the natural language text segment after pre-processing [0130].

Lee further teaches wherein retrieving a ranked list of document segments of N lines that are similar to the aggregated word embedding representation of the query includes comparing the aggregated word embedding representation of the query with the word embedding model of the text document using a similarity metric as In step 827, the input text segment may be compared with each of the retrieved stored text segments using the text similarity model 505. In an embodiment, the comparison is performed by inputting the encoded input text segment and one of the encoded stored text segments into the text similarity model 505 to perform a pairwise comparison and output a similarity score ([0209] and Fig. 8C, element 827), and 
returning those segments of the word embedding model of the text document whose similarity to the aggregated word embedding representation of the query is greater than a predetermined threshold, and ranking the retrieved document segments according to the similarities as In step 829, the most similar stored text segments may be identified. In some embodiments, the stored text segments may be ranked based on similarity to the input text segment. In some embodiments, a threshold is applied to eliminate stored text segments with a similarity score below a threshold or below a specified rank to reduce memory and processing requirements ([0211] and Fig. 8C, elements 828 and 829).

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Lee; Bryant et al. (“Lee”) US 20200193153 A1 in view of HIGASHI; Kazuki et al. (“HIGASHI”) US 20200409963 A1 and Jayaraman; Baskar et al. (“Jayaraman”) US 20200104313 A1 as applied to claim 1 further in view of Liang; Ping (“Liang”) US 20060106793 A1.
Regarding claim 3, Lee teaches In step 1001, optionally, parameters may be received from a user to customize the operation of the combination generation algorithm.  One parameter may be a similarity threshold that must be met or exceeded for two text 
segments to be considered similar [0219].
Lee, HIGASHI and Jayaraman do not explicitly teach the limitation wherein N is a positive integer provided by the user.
Liang; however, teaches wherein N is a positive integer provided by the user as In one embodiment, the important concept extraction and ranking program may provide a user interface for a user to select two positive integer numbers A and B, where A+B=N, such that A MPCs and B MOCs are selected for display in the List of Important Concepts 412, 612 or 712, and N is the total number of important concepts to be listed in the List of Important Concepts [0292].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Liang’s teaching would have allowed Lee-HIGASHI-Jayaraman’s to provide a flexible and user-friendly system by allowing the users to input the desired parameters to customize the display of the results.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee; Bryant et al. (“Lee”) US 20200193153 A1 in view of HIGASHI; Kazuki et al. (“HIGASHI”) US 20200409963 A1 and Jayaraman; Baskar et al. (“Jayaraman”) US 20200104313 A1 as applied to claim 1 further in view of Fisher; Kathleen et al. (“Fisher”) US 20090300054 A1.

Regarding claim 5, Lee further teaches wherein parsing and preprocessing the text document 5comprises the steps of: 
removing all punctuation where each word embedding in the sequence corresponds to a word of the natural language text segment after pre-processing (for example, after removing stop words and punctuation and stemming or lemmatization as applicable) [0130]
tokenizing the text document in words to form a tokenized word list, wherein a token is one of a single word as Language model 544 takes as input a sequence of tokens produced by tokenizer 542 and returns a variable length encoding [0139], an N-gram of N consecutive words, or an entire line of the document; and  
10returning the tokenized word list as the variable length encodings comprise sequences of word embeddings, where each word embedding in the sequence corresponds to a word of the natural language text segment after pre-processing ([0130, 0131, and 0132]).
Lee, HIGASHI, and Jayaraman do not explicitly teach the steps of:
removing a preamble and
parsing numeric data.
Fisher; however, teaches the steps of:
removing a preamble as The oracle constructs this chunk list by removing the preamble and postamble tokens from all input chunks [0043].
parsing numeric data as After the arrangement of chunks in raw data 101 is discovered or possibly confirmed by chunk agent 201, tokenization (i.e., parsing) agent 203 may be used to break each chunk into a series of simple tokens (e.g., lexemes). A token may be any block of text categorized according to base type, meaning, or function, as examples. Tokens are frequently defined by regular expressions, which are understood by a lexical analyzer or lexer. Some basic examples of tokens include integers, white spaces, punctuation, and text strings. Tokens that may be more distinctive include IP addresses, dates, times, media access control (MAC) addresses, and the like. The block of text that corresponds to a token may be referred to as a lexeme. A lexeme may be any string of characters known to be of a certain kind (e.g., a string literal, a sequence of letters, an integer, and a float). Tokens may be "atomic" pieces of data such as numbers, dates, times, alpha-strings, or punctuation symbols. In accord with disclosed embodiments a tokenization 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Fisher’s teaching would have allowed Lee-HIGASHI-Jayaraman’s to provide a means to pre-process the received text data for training examples or other processing.

Regarding claim 7, Lee further teaches the steps of:
parsing and preprocessing the input query by removing all punctuation from the input query, removing punctuation, addressing abbreviations by removing them or replacing them with the corresponding full word based on lookup in a dictionary of abbreviations, removing unknown words or rare words, removing stop words, which may comprise words that are so common as to be 
unhelpful in text processing, lemmatization, stemming, or other processing ([0116, 0130, and 0154]); 
tokenizing the input query in words to produce a tokenized word list, wherein a token is 10one of a single word as In one embodiment, the variable length encodings comprise sequences of word embeddings, where each word embedding in the sequence corresponds to a word of the natural language text segment after pre-processing [0130];

Language model 544 takes as input a sequence of tokens produced by tokenizer 542 and returns a variable length encoding [0139], an N-gram of N consecutive words, or an entire line of the input query; and 
returning the tokenized word list as Tokenizer 542 takes as input a sequence of characters representing an unknown number of words and unlimited vocabulary and transforms the sequence of 
characters into a sequence of tokens with a fixed size vocabulary ([0136 and 0130]).
Lee, HIGASHI, and Jayaraman do not explicitly teach parsing numeric data.
Fisher; however, teaches parsing numeric data as After the arrangement of chunks in raw data 101 is discovered or possibly confirmed by chunk agent 201, tokenization (i.e., parsing) agent 203 may be used to break each chunk into a series of simple tokens (e.g., lexemes). A token may be any block of text categorized according to base type, meaning, or function, as examples. Tokens are frequently defined by regular expressions, which are understood by a lexical analyzer or lexer. Some basic examples of tokens include integers, white spaces, punctuation, and text strings. Tokens that may be more distinctive include IP addresses, dates, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Fisher’s teaching would have allowed Lee-HIGASHI-Jayaraman’s to provide a means to pre-process the received text data for training examples or other processing.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Lee; Bryant et al. (“Lee”) US 20200193153 A1 in view of HIGASHI; Kazuki et al. (“HIGASHI”) US 20200409963 A1 and Jayaraman; Baskar et al. (“Jayaraman”) US 20200104313 A1 and Fisher; Kathleen et al. (“Fisher”) US 20090300054 A1 as applied to claim 5 further in view of GLASS, JEFFREY BRIAN et al. (“GLASS”) US 20050060643 A1.
Lee, HIGASHI, Jayaraman and Fisher do not explicitly teach wherein the text document is a computer system log, and the numeric data includes decimal numbers and hexadecimal addresses.
GLASS; however, teaches wherein the text document is a computer system log, and the numeric data includes decimal numbers and hexadecimal addresses as encoding URLs using hex, decimal, or octal encoding (Table 1).
After a message classification step is completed, at step 928 a log file may be automatically updated to record the message classification output and metadata concerning the message such as its message ID number, sender, recipient, message size and a delivery time stamp.  The log file enables reporting of system operations to be performed on both an aggregated and message-level basis [0382]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because GLASS’ teaching would have allowed Lee-HIGASHI-Jayaraman-Fisher’s to facilitate expressing machine instructions by representing the data as decimal and hexadecimal numbers.

Claims 9, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee; Bryant et al. (“Lee”) US 20200193153 A1 in view of Fisher; Kathleen et al. (“Fisher”) US 20090300054 A1.
Regarding claim 9, Lee teaches A method of context-aware data mining of a text document, comprising the steps 10of: 
Tokenizer 542 takes as input a sequence of characters representing an unknown number of words and unlimited vocabulary and transforms the sequence of characters into a sequence of tokens with a fixed size vocabulary.  The sequence of characters may comprise a text segment such as input text segment or stored text segment.  Each token may comprise a subset of the character 
sequence representing a word or part of a word [0136];
defining a word dictionary from the tokenized word list, wherein the word dictionary includes at least some of the tokens in the tokenized word list as the encoding for a text segment may be generated by pre-processing the text segment and iterating over the words of the pre-processed text segment and looking up the corresponding word embedding for each word of the pre-processed text segment from a dictionary of word embeddings.  The dictionary of word embeddings may be created through a supervised or unsupervised artificial intelligence or machine learning algorithm ([0131]);
and 
training the word embedding model, wherein the word embedding model is a neural 15network model that represents each word or line in the word dictionary by a vector as Machine learning models that may be used in method 300 and in other aspects herein may include, for example, neural networks, recurrent neural networks (RNNs), convolutional neural networks (CNNs), fully-connected neural networks, attention 
In some embodiments, the encoding algorithm to convert text segments into variable length encodings is a machine learning model [0133];
In embodiment 536, the input text segment and stored segment are encoded as variable length encodings 533, 534.  By variable length, it is meant that the length of the encoding may change with the length or size of the text segment.  In one embodiment, the variable length encodings comprise sequences of word embeddings, where each word embedding in the sequence corresponds to a word of the natural language text segment after pre-processing [0130];
In embodiment 530, the input text segment and stored text segment are encoded as fixed length encodings 531, 532. By fixed length, it is meant that the length of the encoding does not change with the length or size of the text segment. In one embodiment, the fixed length encoding is a tensor. The term tensor is used to refer to a vector or matrix of any number of dimensions. A tensor may have dimension 0 (scalar), dimension 1 (vector), dimension 2 (2-dimensional matrix), or any higher number of dimensions such as 3, 4, 5, and so on. The multi-
wherein parsing and preprocessing the text document comprises the steps of:
removing all punctuation here each word embedding in the sequence corresponds to a word of the natural language text segment after pre-processing (for example, after removing stop words and punctuation and stemming or lemmatization as applicable) [0130]; 

tokenizing the text document in words to form a tokenized word list, wherein a 20token is one of a single word as Language model 544 takes as input a sequence of tokens produced by tokenizer 542 and returns a (i.e., single word) variable length encoding [0139], an N-gram of N consecutive words, or an entire line of the document; and 
returning the tokenized word list as the variable length encodings comprise sequences of word embeddings, where each word embedding in the sequence corresponds to a word of the natural language text segment after pre-processing ([0130, 0131, and 0132]).
Lee does not explicitly teach removing a preamble and parsing numeric data.
Fisher; however, teaches the steps of:
The oracle constructs this chunk list by removing the preamble and postamble tokens from all input chunks [0043].
	parsing numeric data as After the arrangement of chunks in raw data 101 is discovered or possibly confirmed by chunk agent 201, tokenization (i.e., parsing) agent 203 may be used to break each chunk into a series of simple tokens (e.g., lexemes). A token may be any block of text categorized according to base type, meaning, or function, as examples. Tokens are frequently defined by regular expressions, which are understood by a lexical analyzer or lexer. Some basic examples of tokens include integers, white spaces, punctuation, and text strings. Tokens that may be more distinctive include IP addresses, dates, times, media access control (MAC) addresses, and the like. The block of text that corresponds to a token may be referred to as a lexeme. A lexeme may be any string of characters known to be of a certain kind (e.g., a string literal, a sequence of letters, an integer, and a float). Tokens may be "atomic" pieces of data such as numbers, dates, times, alpha-strings, or punctuation symbols. In accord with disclosed embodiments a tokenization agent 203 may operate as a lexical analyzer that processes lexemes and categorizes them according to base type, function, or meaning. This assignment may be referred to as "tokenizing" or "tokenization."[0025].
Fisher’s teaching would have allowed Lee’s to provide a means to pre-process the received text data for training examples or other processing.

Note: The parsing step does not contain the modifier “AND” therefore under broadest reasonable reading of the claim will enable one to assign “OR” modifier to the steps removing, parsing, and tokenizing. As such, addressing 1 out of the 3 limitations for the parsing step would suffice.
	
Regarding claim 10, Lee further teaches receiving a list of words parsed and preprocessed from an input query as the variable length encodings comprise sequences of word embeddings, where each word embedding in the sequence corresponds to a word of the natural language text segment after pre-processing ([0130, 0131, and 0132]);
computing a related distributed embedding representation for each word in the list of words using a word embedding model of the text document being queried as In one approach, the encoding for a text segment may be generated by pre-processing the text segment and iterating over the words of the pre-processed text segment and looking up the corresponding word embedding for each word of the pre-processed text segment from a dictionary of word embeddings ([0131]);

The fixed length encodings that are created from a text segment may be referred to as text segment embeddings. In some embodiments, the fixed length encodings are generated such that text segments with similar semantic meanings are mapped by the encoding process to encodings (i.e., computing) that are close together in tensor space [0127];
aggregating the related distributed embedding representations of all words in the list of words to represent the input query with a single embedding as Language model 544 takes as input a sequence of tokens produced by tokenizer 542 and returns a variable length encoding [0139];
retrieving a ranked list of document segments of N lines that are similar to the aggregated word embedding representation of the query as In step 829, the most similar stored text segments may be identified. In some embodiments, the stored text segments may be ranked based on similarity to the input text segment [0211];
The search engine may produce output including the input text block and an identification of one or more associated stored text segments found to be similar to each input text segment of the input text block ([0253 and 0254]); and
 The search engine may produce output including the input text block and an identification of one or more associated stored text segments found to be similar to each input text segment of the input text block ([0253 and 0254]).

Regarding claim 11, Lee further teaches the steps of:
parsing and preprocessing the input query by removing all punctuation from the input query, removing punctuation, addressing abbreviations by removing them or replacing them with the corresponding full word based on lookup in a dictionary of abbreviations, removing unknown words or rare words, removing stop words, which may comprise words that are so common as to be 
unhelpful in text processing, lemmatization, stemming, or other processing ([0116, 0130, and 0154]); 
tokenizing the input query in words to produce a tokenized word list, wherein a token is 10one of a single word as In one embodiment, the variable length encodings comprise sequences of word embeddings, where each word embedding in the sequence corresponds to a word of the natural language text segment after pre-processing [0130];
the encoding for a text segment may be generated by pre-processing the text segment and iterating over the words of the pre-processed text segment and looking up the corresponding word 
Language model 544 takes as input a sequence of tokens produced by tokenizer 542 and returns a variable length encoding [0139], an N-gram of N consecutive words, or an entire line of the input query; and 
returning the tokenized word list as Tokenizer 542 takes as input a sequence of characters representing an unknown number of words and unlimited vocabulary and transforms the sequence of 
characters into a sequence of tokens with a fixed size vocabulary ([0136 and 0130]).
Lee does not explicitly teach parsing numeric data.
Fisher; however, teaches parsing numeric data as After the arrangement of chunks in raw data 101 is discovered or possibly confirmed by chunk agent 201, tokenization (i.e., parsing) agent 203 may be used to break each chunk into a series of simple tokens (e.g., lexemes). A token may be any block of text categorized according to base type, meaning, or function, as examples. Tokens are frequently defined by regular expressions, which are understood by a lexical analyzer or lexer. Some basic examples of tokens include integers, white spaces, punctuation, and text strings. Tokens that may be more distinctive include IP addresses, dates, times, media access control (MAC) addresses, and the like. The block of text that corresponds to a token may be referred to as a lexeme. A lexeme may be any string of characters known to be 

Regarding claim 12, Lee further teaches wherein retrieving a ranked list of document segments of N lines that are similar to the aggregated word embedding representation of the query includes comparing the aggregated word embedding representation of the query with the word embedding model of the text document using a similarity metric as In step 827, the input text segment may be compared with each of the retrieved stored text segments using the text similarity model 505. In an embodiment, the comparison is performed by inputting the encoded input text segment and one of the encoded stored text segments into the text similarity model 505 to perform a pairwise comparison and output a similarity score ([0209] and Fig. 8C, element 827), and 
returning those segments of the word embedding model of the text document whose similarity to the aggregated word embedding representation of the query is greater than a predetermined threshold, and ranking the retrieved document segments according to the similarities as In step 829, the most similar stored text .

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Lee; Bryant et al. (“Lee”) US 20200193153 A1 and Fisher; Kathleen et al. (“Fisher”) US 20090300054 A1 as applied to claim 9 further in view of GLASS, JEFFREY BRIAN et al. (“GLASS”) US 20050060643 A1.
Regarding claim 13, Lee and Fisher do not explicitly teach wherein the text document is a computer system log, and the numeric data includes decimal numbers and hexadecimal addresses.
GLASS; however, teaches wherein the text document is a computer system log, and the numeric data includes decimal numbers and hexadecimal addresses as encoding URLs using hex, decimal, or octal encoding (Table 1).
After a message classification step is completed, at step 928 a log file may be automatically updated to record the message classification output and metadata concerning the message such as its message ID number, sender, recipient, message size and a delivery time stamp.  The log file enables 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because GLASS’ teaching would have allowed Lee-Fisher’s to facilitate expressing machine instructions by representing the data as decimal and hexadecimal numbers.

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Lee; Bryant et al. (“Lee”) US 20200193153 A1 and Fisher; Kathleen et al. (“Fisher”) US 20090300054 A1 as applied to claim 9 further in view of Jayaraman; Baskar et al. (“Jayaraman”) US 20200104313 A1.
Regarding claim 14, Lee further teaches wherein aggregating the related distributed embedding 15representations is performed as Language model 544 takes as input a sequence of tokens produced by tokenizer 542 and returns a variable length encoding [0139]; 
Lee and Fisher do not explicitly teach the steps of:
aggregating…by using one of an average of all the related distributed embedding representations or a maximum of all the related distributed embedding representations.
Jayaraman; however, teaches the steps of:
aggregating…by using one of an average of all the related distributed embedding representations or a maximum of all the related distributed embedding representations Once vector representations have been determined for all words of interest, linear and/or multiplicative aggregations of these vectors may be used to represent text strings. For instance, a vector for the text string "can't connect to email" can be found by adding together the individual vectors for the words "can't", "connect", "to", and "email". In some cases, an average or some other operation may be applied to the vectors for the words. This can be expressed below as the vector sum of m vectors vi with each entry therein divided by m, where i=[1 . . . m]. But other possibilities, such as weighted averages, exist ([0182 and 0181]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Jayaraman’s teaching would have allowed Lee-Fisher’s to improve the quality of the resulting word and paragraph vector representation for text query matching between the input and stored text.

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Lee; Bryant et al. (“Lee”) US 20200193153 A1 in view in view of Fisher; Kathleen et al. (“Fisher”) US 20090300054 A1 as applied to claim 9 further in view of Liang; Ping (“Liang”) US 20060106793 A1.
Regarding claim 15, Lee teaches In step 1001, optionally, parameters may be received from a user to customize the operation of the combination generation algorithm.  One 
Lee, and Fisher do not explicitly teach the limitation wherein N is a positive integer provided by the user.
Liang; however, teaches wherein N is a positive integer provided by the user as In one embodiment, the important concept extraction and ranking program may provide a user interface for a user to select two positive integer numbers A and B, where A+B=N, such that A MPCs and B MOCs are selected for display in the List of Important Concepts 412, 612 or 712, and N is the total number of important concepts to be listed in the List of Important Concepts [0292].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Liang’s teaching would have allowed Lee-Fisher’s to provide a flexible and user-friendly system by allowing the users to input the desired parameters to customize the display of the results.

Claims 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee; Bryant et al. (“Lee”) US 20200193153 A1 in view of Jayaraman; Baskar et al. (“Jayaraman”) US 20200104313 A1 and Liang; Ping (“Liang”) US 20060106793 A1.
Regarding claim 16, Lee teaches A program storage device readable by a computer, tangibly embodying a program of instructions executable by the computer to 
receiving a list of words parsed and preprocessed from an input query as the variable length encodings comprise sequences of word embeddings, where each word embedding in the sequence corresponds to a 
word of the natural language text segment after pre-processing ([0130, 0131, and 0132]);
computing a related distributed embedding representation for each word in the list of words using a word embedding model of the text document being queried as In one approach, the encoding for a text segment may be generated by pre-processing the text segment and iterating over the words of the pre-processed text segment and looking up the corresponding word embedding (i.e., distributed embedding representation) for each word of the pre-processed text segment from a dictionary of word embeddings ([0131]);
In step 510, the input text segment may be pre-processed using the same pre-processing procedures as described in step 502.  In step 511, the input text segment may be encoded into a feature representation [0120];
The fixed length encodings that are created from a text segment may be referred to as text segment embeddings. In some embodiments, the fixed length encodings are generated such that text segments with similar semantic meanings are mapped by the (i.e., computing) that are close together in tensor space [0127];
aggregating the related distributed embedding representations of all words in the list of 20words to represent the input query with a single embedding as Language model 544 takes as input a sequence of tokens produced by tokenizer 542 and returns a variable length encoding [0139], 
24 Attorney Docket No.: P201801206U501 (8728-1250)retrieving a ranked list of document segments of N lines that are similar to the aggregated word embedding representation of the query as In step 829, the most similar stored text segments may be identified. In some embodiments, the stored text segments may be ranked based on similarity to the input text segment [0211];
The search engine may produce output including the input text block and an identification of one or more associated stored text segments found to be similar to each input text segment of the input text block ([0253 and 0254]);

returning the list of retrieved segments to a user as The search engine may produce output including the input text block and an identification of one or more associated stored text segments found to be similar to each input text segment of the input text block ([0253 and 0254]).
Lee does not explicitly teach the steps of:
aggregating…by using one of an average of all the related distributed embedding representations or a maximum of all the related distributed embedding representations;  and
retrieving… wherein N is a positive integer provided by the user.
Jayaraman; however, teaches the steps of:
aggregating…by using one of an average of all the related distributed embedding representations or a maximum of all the related distributed embedding representations as Once vector representations have been determined for all words of interest, linear and/or multiplicative aggregations of these vectors may be used to represent text strings. For instance, a vector for the text string "can't connect to email" can be found by adding together the individual vectors for the words "can't", "connect", "to", and "email". In some cases, an average or some other operation may be applied to the vectors for the words. This can be expressed below as the vector sum of m vectors vi with each entry therein divided by m, where i=[1 . . . m]. But other possibilities, such as weighted averages, exist ([0182 and 0181]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Jayaraman’s teaching would have allowed Lee’s to improve the quality of the resulting word and paragraph vector representation for text query matching between the input and stored text.
Lee teaches In step 1001, optionally, parameters may be received from a user to customize the operation of the combination generation algorithm.  One parameter may be a similarity threshold that must be met or exceeded for two text 
segments to be considered similar [0219].
Lee and Jayaraman do not explicitly teach the limitation wherein N is a positive integer provided by the user.
Liang; however, teaches wherein N is a positive integer provided by the user as In one embodiment, the important concept extraction and ranking program may provide a user interface for a user to select two positive integer numbers A and B, where A+B=N, such that A MPCs and B MOCs are selected for display in the List of Important Concepts 412, 612 or 712, and N is the total number of important concepts to be listed in the List of Important Concepts [0292].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Liang’s teaching would have allowed Lee-Jayaraman’s to provide a flexible and user-friendly system by allowing the users to input the desired parameters to customize the display of the results.

Regarding claim 19, Lee further teaches wherein the method further comprises parsing and preprocessing the input query by removing all punctuation from the input query, parsing numeric data as removing punctuation, addressing abbreviations by removing them or replacing them with the 
unhelpful in text processing, lemmatization, stemming, or other processing ([0116, 0130, and 0154]); 
tokenizing the input query in words to produce a tokenized word list, wherein a token is 10one of a single word as In one embodiment, the variable length encodings comprise sequences of word embeddings, where each word embedding in the sequence corresponds to a word of the natural language text segment after pre-processing [0130];
the encoding for a text segment may be generated by pre-processing the text segment and iterating over the words of the pre-processed text segment and looking up the corresponding word embedding for each word of the pre-processed text segment from a dictionary of word embeddings [0131];
Language model 544 takes as input a sequence of tokens produced by tokenizer 542 and returns a variable length encoding [0139], an N-gram of N consecutive words, or an entire line of the input query; and 
returning the tokenized word list as Tokenizer 542 takes as input a sequence of characters representing an unknown number of words and unlimited vocabulary and transforms the sequence of 
characters into a sequence of tokens with a fixed size vocabulary ([0136 and 0130]).

Lee further teaches wherein retrieving a ranked list of document segments of N lines that are similar to the aggregated word embedding 15representation of the query includes comparing the aggregated word embedding representation of the query with the word embedding model of the text document using a similarity metric as In step 827, the input text segment may be compared with each of the retrieved stored text segments using the text similarity model 505. In an embodiment, the comparison is performed by inputting the encoded input text segment and one of the encoded stored text segments into the text similarity model 505 to perform a pairwise comparison and output a similarity score ([0209] and Fig. 8C, element 827), and 
returning those segments of the word embedding model of the text document whose similarity to the aggregated word embedding representation of the query is greater than a predetermined threshold, and ranking the retrieved document segments according to the similarities as In step 829, the most similar stored text segments may be identified. In some embodiments, the stored text segments may be ranked based on similarity to the input text segment. In some embodiments, a threshold is applied to eliminate stored text segments with a similarity score below a threshold or below a specified rank to reduce memory and processing requirements ([0211] and Fig. 8C, elements 828 and 829).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee; Bryant et al. (“Lee”) US 20200193153 A1 in view of Jayaraman; Baskar et al. (“Jayaraman”) US 20200104313 A1 and Liang; Ping (“Liang”) US 20060106793 A1 as applied to claim 16 further in view of Fisher; Kathleen et al. (“Fisher”) US 20090300054 A1.
Regarding claim 17, Lee further teaches the steps of:
parsing and preprocessing the text document and producing a tokenized word list as Tokenizer 542 takes as input a sequence of characters representing an unknown number of words and unlimited vocabulary and transforms the sequence of characters into a sequence of tokens with a fixed size vocabulary.  The sequence of characters may comprise a text segment such as input text segment or stored text segment.  Each token may comprise a subset of the character 
sequence representing a word or part of a word [0136];
defining a word dictionary from the tokenized word list, wherein the word dictionary includes at least some of the tokens in the tokenized word list as the encoding for a text segment may be generated by pre-processing the text segment and iterating over the words of the pre-processed text segment and looking up the corresponding word embedding for each word of the pre-processed text segment from a dictionary of word embeddings.  The dictionary of word embeddings may be created through asupervised or unsupervised artificial intelligence or machine learning algorithm ([0131]);
and 
Machine learning models that may be used in method 300 and in other aspects herein may include, for example, neural networks, recurrent neural networks (RNNs), convolutional neural networks (CNNs), fully-connected neural networks, attention models, and transformer models.  These models may be combined.  For example, neural networks may include one or more layers, where the layers may be the same or different types of neural networks [0093];
In some embodiments, the encoding algorithm to convert text segments into variable length encodings is a machine learning model [0133];
In embodiment 536, the input text segment and stored segment are encoded as variable length encodings 533, 534.  By variable length, it is meant that the length of the encoding may change with the length or size of the text segment.  In one embodiment, the variable length encodings comprise sequences of word embeddings, where each word embedding in the sequence corresponds to a word of the natural language text segment after pre-processing [0130];
wherein parsing and preprocessing the text document comprises the steps of:
removing all punctuation here each word embedding in the sequence corresponds to a word 

tokenizing the text document in words to form a tokenized word list, wherein a 20token is one of a single word as Language model 544 takes as input a sequence of tokens produced by tokenizer 542 and returns a variable length encoding [0139], an N-gram of N consecutive words, or an entire line of the document; and 
returning the tokenized word list as the variable length encodings comprise sequences of word embeddings, where each word embedding in the sequence corresponds to a word of the natural language text segment after pre-processing ([0130, 0131, and 0132]);
Lee, Jayaraman, and Liang do not explicitly teach removing a preamble and parsing numeric data
Fisher; however, teaches the steps of:
	removing a preamble as The oracle constructs this chunk list by removing the preamble and postamble tokens from all input chunks [0043].
	parsing numeric data as After the arrangement of chunks in raw data 101 is discovered or possibly confirmed by chunk agent 201, tokenization (i.e., parsing) agent 203 may be used to break each chunk into a series of simple tokens (e.g., lexemes). A token 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Fisher’s teaching would have allowed Lee-Jayaraman-Liang’s to provide a means to pre-process the received text data for training examples or other processing.
Note: 
The parsing step does have contain the modifier “AND” therefore under broadest reasonable reading of the claim will enable one to assign “OR” modifier to the steps .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Claims are rejected under 35 U.S.C. 103 as being unpatentable over Lee; Bryant et al. (“Lee”) US 20200193153 A1 in view of Jayaraman; Baskar et al. (“Jayaraman”) US 20200104313 A1, Liang; Ping (“Liang”) US 20060106793 A1 and of Fisher; Kathleen et al. (“Fisher”) US 20090300054 A1 as applied to claims 17 further in view of GLASS, JEFFREY BRIAN et al. (“GLASS”) US 20050060643 A1.
Regarding claim 18, Lee, Jayaraman, Liang and Fisher do not explicitly teach wherein the text document is a computer system log, and the numeric data includes decimal numbers and hexadecimal addresses.
GLASS; however, teaches wherein the text document is a computer system log, and the numeric data includes decimal numbers and hexadecimal addresses as encoding URLs using hex, decimal, or octal encoding (Table 1).
After a message classification step is completed, at step 928 a log file may be automatically updated to record the message classification output and metadata concerning the message such as its message ID number, sender, recipient, message size and a delivery time stamp.  The log file enables reporting of system operations to be performed on both an aggregated and message-level basis [0382]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references GLASS’s teaching would have allowed Lee-Jayaraman-Liang-Fisher’s to facilitate expressing machine instructions by representing the data as decimal and hexadecimal numbers.

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive.

The Applicant argued on page 11, last paragraph that Lee’s teaching of a variable length encoding in paragraph 139 is not the same as the variable length encodings produced by the word embedding algorithm in paragraph 132 …a word of the natural language text segment after pre-processing, which are not tokens, which are lexical units with an associated value.

In response to the proceed arguments, Examiner respectfully submits that Lee teaches the variable length encodings comprise sequences of word embeddings, where each word embedding in the sequence corresponds to a word of the natural language text segment after pre-processing (for example, after removing stop words and punctuation and stemming or lemmatization as applicable)[0130].

In one approach, the encoding for a text segment may be generated by pre-processing the text segment and iterating over the words of the pre-processed text segment and looking up the word (i.e., token) of the pre-processed text segment from a dictionary of word embeddings. The dictionary of word embeddings may be created through a supervised or unsupervised artificial intelligence or machine learning algorithm. A word embedding is a kind of encoding of a word [0131].

Words that are similar may be mapped by the word embedding algorithm to word embeddings that are close together as measured by the distance metric, relative to word embeddings of semantically unrelated words, which may be farther away as measured by the distance metric [0132].

As can be seen from the above paragraphs, Lee teaches pre-processing the input (i.e., natural language text segment) by removing the stop words, punctuations, stemming and other processing. The pre-processing list of words is encoded (i.e., sequence of word embeddings) where each word embedding in the sequence corresponds to a word of the natural language text segment. Thus, Lee’s teaching parses the input text segment to a list of words and performing a word embedding by encoding each word (i.e., token).

Applicant’s Specification discloses:
...parsing and preprocessing the text document and producing a tokenized word list, defining a word dictionary from the tokenized word list, wherein the word dictionary includes at least some of the 

As a result, Lee teaches pre-process the input (i.e., parsing into individual word/token), look up the pre-processed input text segment from a dictionary of word embeddings, and graph the word embeddings in multi-dimensional space – the points for similar words appear relatively closer to each as compared to the word embedding of semantically unrelated words.

Based on the above, Lee’s pre-processing of the input text segment is consistent with the claimed invention. 

Word embedding
From Wikipedia, the free encyclopedia
In natural language processing (NLP), word embedding is a term used for the representation of words for text analysis, typically in the form of a real-valued vector that encodes the meaning of the word such that the words that are closer in the vector space are expected to be similar in meaning.[1] Word embeddings can be obtained using a set of language modeling and feature learning techniques where words or phrases from the vocabulary are mapped to vectors of real numbers. Conceptually it involves the mathematical embedding from space with many dimensions per word to a continuous vector space with a much lower dimension.

Applicant’s Specification discloses:


The above definition for “Word embedding” is also consistent with the claimed invention and the applied references.

The Applicant also argued that Lee does not teach or suggest the limitations: computing a related distributed embedding representation for each word in the list of words using a word embedding model of the text document being queried; and aggregating the related distributed embedding representations of all words in the list of words to represent the input query with a single embedding”, and this deficiency is not remedied by Higashi or Jayaraman.

	In response to the preceding arguments, Examiner respectfully submits that Lee teaches the limitation “computing a related distributed embedding representation for each word in the list of words using a word embedding model of the text document being queried” as the encoding for a text segment may be generated by pre-processing the text segment (i.e., text document being queried) and iterating over the words of the pre-processed text segment and looking up the corresponding word embedding for each word of the pre-processed text segment from a dictionary of word embeddings ([0131, 0120, and 0127]).

Word embeddings may be created using word embedding algorithms such as skip-gram, continuous bag of words (CBOW), Word2Vec, GloVe, ELMo, or other algorithms. In some embodiments, the word embedding algorithm is designed to generate word embeddings for related or semantically similar words that are close together in the tensor space of word embeddings, while generating word embeddings for words that are not related or semantically similar to be distant from each other in the tensor space of word embeddings. That is, when the word embeddings are graphed in multi-dimensional space, the points for similar words appear relatively closer to each other as compared to the word embeddings of semantically unrelated words. The distance between word embeddings may also be measured using a distance metric. The distance metrics described above may also be used here for word embeddings. Words that are similar may be mapped by the word embedding algorithm to word embeddings that are close together as measured by the distance metric, relative to word embeddings of semantically unrelated words, which may be farther away as measured by the distance metric [0132].

Lee further teaches the limitation “aggregating the related distributed embedding representations of all words in the list of words to represent the input query with a single embedding” as Language model 544 takes as input a sequence of (i.e., aggregate words into a single embedding). In an embodiment, the variable length encoding may comprise a sequence of word embeddings, where each word embedding is the corresponding word embedding for each token in the sequence of tokens. For example, variable length encodings 554 and 555 may be generated by language model 544 from input text tokens 552 and stored text tokens 553 respectively [0139].

Regarding claims 4-5, 9, and 17, the Applicant argued that Lee does not teach or suggest the limitations “parsing and preprocessing the text…and defining a word dictionary from the tokenized word list”.

In response to the above arguments, Lee teaches “parsing and preprocessing the text” as In one approach, the encoding for a text segment may be generated by pre-processing the text segment and iterating over the words (i.e., parsing) of the pre-processed text segment and looking up the corresponding word embedding for each word (i.e., token) of the pre-processed text segment from a dictionary of word embeddings. The dictionary of word embeddings may be created through a supervised or unsupervised artificial intelligence or machine learning algorithm. A word embedding is a kind of encoding of a word [0131].
Tokenizer 542 takes as input a sequence of characters representing an unknown number of words and unlimited vocabulary and transforms the sequence of characters into a sequence of tokens with a fixed size vocabulary. The sequence of characters may comprise a text segment such as input text segment or stored text segment. Each token may comprise a subset of the character sequence representing a word or part of a word.. The resulting list of tokens is more easily processed by other parts of the model than raw text. For example, input text tokens 552 and stored text tokens 553 may be generated by tokenizer 542 from input text segment 550 and stored text segment 551 respectively [0136].

It should be apparent to the reader that although Lee does not use the word “parsing”, but Lee teaches parsing as pre-processing the input text segment by removing the stop words, punctuations, and stemming to create a list words from the text segment and iterating over each word of the words in the pre-processing text to a corresponding word in the word embedding dictionary.

Lee also teaches the limitation “defining a word dictionary from the tokenized word list…” as In one approach, the encoding for a text segment may be generated by pre-processing the text segment and iterating over the words of the pre-processed text segment and looking up the corresponding word embedding for each word of the pre-The dictionary of word embeddings may be created through a supervised or unsupervised artificial intelligence or machine learning algorithm. A word embedding is a kind of encoding of a word. In some embodiments, each word embedding may comprise a fixed length tensor. The variable length encoding is then the sequence of word embeddings created by looking up each word of a text segment in the word embedding dictionary [0131].
Language model 544 may be trained to generate word embeddings (i.e., defining a word dictionary) using large amounts of training text (i.e., input text segment). The training text may be representative of inputs to text similarity model 505. The training text may be tokenized using tokenizer 542 to generate a sequence of training tokens. A word embedding algorithm may be trained on the sequence of training tokens to generate word embeddings for each token [0140].

The claimed invention is directed to a user can express a query as any kind of text, such as words, lines, paragraphs, etc., and a specialized NLP-based algorithm returns segments of a computer system log data that have a similar word context to the query. An approach according to an embodiment of the disclosure is based on the context of the words in the query, rather than on a simple string matching. This improves the ability of a user to find meaningful events in the log. An approach according to an embodiment is based on unsupervised learning. It relies on text 

Lee is directed to performing a search on an input text block. The input text block may be split into a plurality of input text segments. A text similarity algorithm may be used to find similar stored text segments to each of the plurality of input text segments (Abstract).
performing a search based on a textual input in order to find one or more stored portions of text that are similar to the textual input or portions of the textual input. The textual input may be divisible into portions of text ("text portions"). For each of the portions of the textual input, one or more stored portions of text may be returned that are similar to the portion of the textual input [0039].

HIGASHI is directed to A highly accurate document search, particularly a search for a document relating to intellectual property, is achieved with an easy input method. A document search system includes a processing portion… a function of ranking the plurality of pieces of second reference text analysis data on the basis of the score to generate ranking data, and a function of outputting the ranking data (Abstract). 
In terms of vectorization of the words, the distributed representation (i.e., word embedding) vector of the word is generated, whereby it is possible to calculate the similarity degree or the distance between the words with calculation of the vectors. When the similarity degree between two vectors is high, the two vectors can be 
In FIG. 6(A), the input text data TD includes a long sentence; in the output text analysis data AD is separated into a plurality of words [0142].

Jayaraman is directed word vectors are multi-dimensional vectors that represent words in a corpus of text and that are embedded in a semantically-encoded vector space; paragraph vectors extend word vectors to represent, in the same semantically-encoded space, the overall semantic content and context of a phrase, sentence, paragraph, or other multi-word sample of text. Word and paragraph vectors can be used for sentiment analysis, comparison of the topic or content of samples of text, or other natural language processing tasks (Abstract).
Each word of this text string is individually provided to encoder 1102. The corresponding outputs are vector representations of each word (word vectors). At step 5, these word vectors are provided to aggregator 1108. Aggregator 1108 aggregates the word vectors into a text string vector. As noted above, this aggregation may be based on a vector sum or some other operation(s). At step 6, this text string vector is stored in database 902. The storage associates the text string vector with the text string from which it was derived (e.g., in a one to one association) [0188].
At step 8, word vectors from words of the input text string are obtained from vector 1104. These word vectors are provided to aggregator 1108. As noted above, aggregator 1108 aggregates the word vectors into an input text string vector [0191]. 
similarity metric) between the input text string and each of the text strings in database 902 may be calculated [0192].

Consequently, the applied references teach similar subject matters and are in the same field of endeavor of the claimed invention.  As the Applicant’s claims are broad, therefore, the combination of Lee, HIGASHI and Jayaraman would have arrived at the invention as claimed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LESLIE WONG/           Primary Examiner, Art Unit 2164